DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Claim Status and Formal Matters
	This action is in response to papers filed 12/18/2020.	
	Claims 22-31 have been added by amendment.
	Claims 17-31 are being examined.
	Applicant’s election of rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413, rs1493232, rs1498553, rs1523537, rs159606, rs1736442, rs1821380, rs1872575, rs1886510, rs1979255, rs2040411, rs2056277, rs2111980, rs214955, rs2269355, rs2292972, rs2342747, rs251934, rs321198, rs338882, rs354439, rs3780962, rs4288409, rs430046, rs4530059, rs560681, rs576261, rs6444724, rs6811238, rs6955448, rs7041158, rs717302, and rs719366  in the reply filed on  is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
The 112(b) rejection has been withdrawn in view of the amendment.
The art rejection of claims 17-21 is withdrawn in view of the amendment.
Priority
	The instant application was filed 03/22/2017 is a division of 14414532, filed 01/13/2015 ,and  is a national stage entry of PCT/US2013/050531 with an international filing date: 07/15/2013 and claims priority from provisional application 61671681, filed 07/14/2012.
.Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 17 has been added by amendment and recites, “without sequencing the whole genome.”  Review and searching of the specification failed to reveal antecedent basis for this limitation in the specification as originally filed.
Response to Arguments
	This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 112-1st 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	Claim 17 has been amended to recite, “without sequencing the whole genome.”  The response provides no indication of where support for this or any other amendment in the claim can be found.  Searching and review of the specification did not reveal antecedent basis for this limitation.  The specification recites once on page 38 with respect to, “the sample can include whole genomic DNA.”  The specification provides basis for sequencing including next generation sequencing, but the specification does not contemplate next generation sequencing while excluding whole genome sequencing.  Thus the amendment introduces new matter.
	Claim 17 further has been amended to recite, “wherein the target sequences comprise a panel of single nucleotide polymorphisms (SNPs).”  Thus the claim is attempting to limit the target sequences to the panel of SNPs.  The specification provides no specific indication of where support for the amendment can be found.  The 
	Further the claims lack adequate written description.
 Claim 17 recites, “A method for amplifying a plurality of target sequences within a sample for identifying a human comprising: a) amplifying within a single amplification reaction mixture and within a reaction chamber a plurality of different target sequences, wherein the target sequences comprise a panel of single nucleotide polymorphisms (SNPs) omprising rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413, rs1493232, rs1498553, rs1523537, rs159606, rs1736442, rs1821380, rs1872575, rs1886510, rs1979255, rs2040411, rs2056277, rs2111980, rs214955, rs2269355, rs2292972, rs2342747, rs251934, rs321198, rs338882, rs354439, rs3780962, rs4288409, rs430046, rs4530059, rs560681, rs576261, rs6444724, rs6811238, rs6955448, rs7041158, rs717302, and rs719366; wherein the amplifying includes contacting at least some portion of the sample with a plurality of target-specific primers and a polymerase under amplification conditions, thereby producing amplicons of the plurality of target sequences, wherein each target-specific primer is capable of hybridizing to a corresponding target sequence or to a complement thereof; b) sequencing, by next generation sequencing and without sequencing the whole genome of the human, the amplicons of the panel of SNPs  is amplified, the sequencing thereby matching the human's SNP alleles to the detected SNP alleles from the sample.”
	Thus the claim 17 requires, “amplifying within a single amplification reaction mixture and within a reaction chamber a plurality of different target sequences, wherein the target sequences comprise a panel of single nucleotide polymorphisms (SNPs) omprising rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413, rs1493232, rs1498553, rs1523537, rs159606, rs1736442, rs1821380, rs1872575, rs1886510, rs1979255, rs2040411, rs2056277, rs2111980, rs214955, rs2269355, rs2292972, rs2342747, rs251934, rs321198, rs338882, rs354439, rs3780962, rs4288409, rs430046, rs4530059, rs560681, rs576261, rs6444724, rs6811238, rs6955448, rs7041158, rs717302, and rs719366; wherein the amplifying includes contacting at least some portion of the sample with a plurality of target-specific primers and a polymerase under amplification conditions, thereby producing amplicons of the plurality of target sequences, wherein each target-specific primer is capable of hybridizing to a corresponding target sequence or to a complement thereof.”
Claim 17 concludes with, “identifying the human by matching the human's SNP alleles to the detected SNP alleles from the sample.”
Thus the claims are functionally claiming target specific primers for the recited SNPs and the further functionality of being able to identify humans.
Claim 22 recites, “A method for amplifying a plurality of selected target sequences within a sample to provide a SNP allele profile for identifying a human, 
Thus the claim 22 requires, “: a) amplifying within a reaction chamber a plurality of different target sequences, wherein the target sequences comprise a panel of single nucleotide polymorphisms (SNPs) comprising rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, 
Claim 22 concludes with, “identifying the human by matching the human's SNP alleles with the detected SNP alleles from the sample..”
Thus the claims are functionally claiming target specific primers for the recited SNPs and the further functionality of being able to identify humans.
Claim 27 recites, “A method for amplifying a plurality of selected target sequences within a sample to provide an amplicon library for identifying a human, comprising: a) amplifying within a reaction chamber a plurality of different target sequences, wherein the target sequences comprise a panel of single nucleotide polymorphisms (SNPs) comprising rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413, rs1493232, rs1498553, rs1523537, rs159606, rs1736442, rs1821380, rs1872575, rs1886510, rs1979255, rs2040411, rs2056277, rs2111980, Page 4 of 10Application No. 15/466,797 Amendment "D" and Response Reply to Office Action of July 20, 2020 rs214955, 
	Thus the claim 27 requires, “amplifying within a reaction chamber a plurality of different target sequences, wherein the target sequences comprise a panel of single nucleotide polymorphisms (SNPs) comprising rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413, rs1493232, rs1498553, rs1523537, rs159606, rs1736442, rs1821380, rs1872575, rs1886510, rs1979255, rs2040411, rs2056277, rs2111980, Page 4 of 10Application No. 15/466,797 Amendment "D" and Response Reply to Office Action of July 20, 2020 rs214955, rs2269355, rs2292972, rs2342747, rs251934, rs321198, rs338882, rs354439, rs3780962, rs4288409, rs430046, rs4530059, rs560681, rs576261, rs6444724, rs6811238, rs6955448, rs7041158, rs717302, and rs719366; wherein the amplifying includes contacting at least some portion of the sample with a plurality of target-specific primers and a polymerase under amplification conditions, thereby producing amplicons 
Claim 27 concludes with, “utilizing the amplicon library to identify the human by matching the human's SNP alleles with the SNP alleles of the amplicon library..”
The claims have been amended to recite, “wherein each target-specific primer is capable of hybridizing to a corresponding target sequence or to a complement thereof.”  This is an additional functional limitation of the claim as it encompasses capable of hybridizing under and conditions.  It does not provide any specific structure to the claim.
Thus the claims are functionally claiming target specific primers for the recited SNPs and the further functionality of being able to identify humans.
The specification teaches, “As used herein, " target-specific primer" and its derivatives, refers generally to a single stranded or double-stranded polynucleotide, typically an oligonucleotide, that includes at least one sequence that is at least 50% complementary, typically at least 75% complementary or at least 85% complementary, more typically at least 90% complementary, more typically at least 95% complementary, more typically at least 98% or at least 99% complementary, or identical, to at least a portion of a nucleic acid molecule that includes a target sequence. In such instances, the target-specific primer and target sequence are described as "corresponding" to each other. In some embodiments, the target-specific primer is capable of hybridizing to at least a portion of its corresponding target sequence (or to a complement of the target 
Thus the claims are functionally claiming any plurality of any target specific primers to the recited target nucleic acids which comprise the recited SNPs with the functional characteristics of being able to identify a human. The specification and claims do not define what is required of the target area comprising SNPs.  A target sequence comprising SNP, encompasses a 5’ sequence, 3’ sequence, allele or 5’ sequence and allele, or 3’ sequence and allele.  This is a genus.  
Further the specification and claims do not teach how determining the alleles present in the SNP allows for identifying the human by the collection of SNP alleles.
Thus while the claims encompass an enormous genus of possible primers that meet the functional limitations of the claims.  
As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

Alonso, it is noted that applicant is functionally claiming primers required in a method of identifying humans by matching SNP alleles.  The specification does not provide any sequences for primers to target sequences comprising the SNPs set forth in the claim, or identification of humans.
The claims have been amended to recite, “wherein each target-specific primer is capable of hybridizing to a corresponding target sequence or to a complement thereof.”  This is an additional functional limitation of the claim as it encompasses capable of.
 Thus the claims lack adequate written description.
Response to Arguments
The response traverses the rejection asserting the amendment to recite, “wherein each target-specific primer is capable of hybridizing to a corresponding target sequence or to a complement thereof” has provided relevant identifying characteristics or functional characteristics known or disclosed correlation between function and structure.  
The response asserts, “In other words, the recited set of SNPs that make up the panel provide the right balance of variability and population frequency such that an individual's panel results function effectively as a fingerprint defined by the particular combination of alleles at these SNPs. This fingerprint thus "provides match probabilities for individual identification without significant dependence on ancestry" (para. [0073]). As a contrasting example, a random selection of SNPs would not have the same balance of variability and frequency and thus would lack the power to resolve differences between samples to enable effective sample matching. The Application thus describes identification of the human through matching of the target SNP allele profile.”
Thus the rejection is maintained.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and/or mental step without significantly more. The claim(s) recite(s) the abstract idea and/or mental step of identifying a human based on a collection of unique SNPs.   This judicial exception is not integrated into a practical application because there are no additional steps require or depend upon the identifying a human. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional step which integrate the identifying a human into a practical application,.
Claim analysis
The instant claim 17 is directed towards A method for amplifying a plurality of target sequences within a sample for identifying a human comprising: a) amplifying within a single amplification reaction mixture and within a reaction chamber a plurality of different target sequences, wherein the target sequences comprise a panel of single nucleotide polymorphisms (SNPs) comprising rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413, rs1493232, rs1498553, rs1523537, rs159606, rs1736442, rs1821380, rs1872575, rs1886510, rs1979255, rs2040411, rs2056277, rs2111980, rs214955, rs2269355, rs2292972, rs2342747, rs251934, rs321198, rs338882, rs354439, rs3780962, rs4288409, rs430046, rs4530059, rs560681, rs576261, rs6444724, rs6811238, rs6955448, rs7041158, rs717302, and rs719366; wherein the amplifying includes contacting at least some portion of the sample with a plurality of target-specific primers and a polymerase under amplification conditions, thereby producing amplicons of the plurality of target sequences, wherein each target-specific primer is capable of hybridizing to a corresponding target sequence or to a complement thereof; b) sequencing, by next generation sequencing and without sequencing the whole genome of the human, the amplicons of the panel of SNPs amplified, the sequencing thereby determining the allele present at each SNP, and c) identifying the human by matching the human's SNP alleles to the detected SNP alleles from the sample..  The correlation in identifying step in a natural correlation or phenomena.  The claims are drawn to the use naturally occurring alleles of naturally occurring SNPs to identify humans.
The steps a) to b) can be construed to be active step.  Dependent claims set forth further limitations to the length of the amplicon and source or type of sample.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
The instant claim 22 is directed towards A method for amplifying a plurality of selected target sequences within a sample to provide a SNP allele profile for identifying a human, comprising: a) amplifying within a reaction chamber a plurality of different target sequences, wherein the target sequences comprise a panel of single nucleotide 
The steps a) to b) can be construed to be active step.  Dependent claims set forth further limitations to the length of the amplicon and source or type of sample.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   


The instant claim 27 is directed towards A method for amplifying a plurality of selected target sequences within a sample to provide an amplicon library for identifying a human, comprising: a) amplifying within a reaction chamber a plurality of different target sequences, wherein the target sequences comprise a panel of single nucleotide polymorphisms (SNPs) comprising rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413, rs1493232, rs1498553, rs1523537, rs159606, rs1736442, rs1821380, rs1872575, rs1886510, rs1979255, rs2040411, rs2056277, rs2111980, Page 4 of 10Application No. 15/466,797 Amendment "D" and Response Reply to Office Action of July 20, 2020 rs214955, rs2269355, rs2292972, rs2342747, rs251934, rs321198, rs338882, rs354439, rs3780962, rs4288409, rs430046, rs4530059, rs560681, rs576261, rs6444724, rs6811238, rs6955448, rs7041158, rs717302, and rs719366; wherein the amplifying includes contacting at least some portion of the sample with a plurality of target-specific primers and a polymerase under amplification conditions, thereby producing amplicons of the plurality of target sequences, the amplicons of the plurality of target sequences defining the amplicon library, and the amplicon library representing a subset of the genome of the human, wherein each target-specific primer is capable of hybridizing to a corresponding target sequence or to a complement thereof; and b) utilizing the amplicon library to identify the human by matching the human's SNP alleles with the SNP alleles of the amplicon library..  The correlation in utilizing step in a natural correlation or phenomena.  The claims are drawn to the use naturally occurring alleles of naturally occurring SNPs to identify humans.

According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and/or law of nature or natural phenomena of identifying a human based on a unique collection of SNPs.
The claims 17, 22, and 27  provide steps of identifying or humans based on naturally occurring alleles.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as in the claims provide no limitations which integrate the identifying of a human into substantially more.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No.
The specification teaches, “As used herein, " target-specific primer" and its derivatives, refers generally to a single stranded or double-stranded polynucleotide, typically an oligonucleotide, that includes at least one sequence that is at least 50% complementary, typically at least 75% complementary or at least 85% complementary, more typically at least 90% complementary, more typically at least 95% complementary, more typically at least 98% or at least 99% complementary, or identical, to at least a In some embodiments, the target-specific primer is not capable of hybridizing to the target sequence, or to its complement, but is capable of hybridizing to a portion of a nucleic acid strand including the target sequence, or to its complement.”    Thus the target specific primers encompass primers with as little as 50% complementary and thus is broad and would not be considered specific.
With respect to steps a) to b) of claim 17 are active steps, LO (US PGPUB 2011/0105353),  McKernan et al. (US 2007/0231823 A1; published October 2007;) Smith et al. (US 2007/0172839 A1; published July 2007;) Drmanac (USPGPUB 21010/0105052) demonstrates steps were known, routine and conventional.  Further the art of Norrgard (Nature Education (2008) volume 1, pages 1-4) and Sobrino *Forensic Science International (2005) 181-194) demonstrate the use of SNPs for identifying subjects is routine and conventional.  
Response to Arguments
	The response traverses the rejection asserting the claims have been amended to require the amplification is in a reaction chamber and thus cannot be done in silico  This argument has been thoroughly reviewed but is not considered persuasive as the art of record demonstrates the steps of the method were routine and conventional in view of the breadth of the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22, 25- 27, 30-31  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LO (US PGPUB 2011/0105353),  McKernan et al. (US 2007/0231823 A1; published October 2007;).
Claim 22, 25- 27, 30-31 provides comprising language and this is open and encompasses assay by whole genome sequencing which would identify alleles of all of the recited SNPs.
Further, claim 22 and 27 recites, “target specific primer.”  The specification teaches, “As used herein, " target-specific primer" and its derivatives, refers generally to a single stranded or double-stranded polynucleotide, typically an oligonucleotide, that includes at least one sequence that is at least 50% complementary, typically at least 75% complementary or at least 85% complementary, more typically at least 90% complementary, more typically at least 95% complementary, more typically at least 98% or at least 99% complementary, or identical, to at least a portion of a nucleic acid molecule that includes a target sequence. In such instances, the target-specific primer and target sequence are described as "corresponding" to each other. In some embodiments, the target-specific primer is capable of hybridizing to at least a portion of its corresponding target sequence (or to a complement of the target sequence); such In some embodiments, the target-specific primer is not capable of hybridizing to the target sequence, or to its complement, but is capable of hybridizing to a portion of a nucleic acid strand including the target sequence, or to its complement.”  Thus the broadest reasonable interpretation of primers with 50% complementarity encompasses any primer that encompasses recited SNPs, and thus whole genome amplification.
Lo teaches methods of identifying humans by sequencing circulating DNA (0063). Lo does not specifically teach the recited SNPs.
However, Lo teaches genotyping in his method can be done by whole genome sequencing (0082). 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect all SNPs (including those recited) by whole genome sequencing.  Thea artisan would be motivated as Lo suggests whole genome sequencing for analysis of the entire genome.  The artisan would have a reasonable expectation of success as the artisan is using known methods to and analyze known samples.
Lo teaches the amplification of nucleic acids (0070, 0076). Lo teaches amplification using primers to quantitatively genotype  by sequencing in 0076.
Lo does not specifically teaching amplification of the whole genome.
However, McKernan teaches amplification of nucleic acids for sequencing .  McKernan teaches amplifying of the whole genome (0104).
prima facie obvious to one of ordinary skill in the art at the time of the invention to have used the method of amplify target the whole genome of preparing samples for sequencing in the method Lo. The artisan would be motivated as the method of McKernan et al. permitted amplification of tens or even hundreds of thousands of different sequences, which would permit sequencing of large numbers of genomes more efficiently. The artisan would have a reasonable expectation of success as the artisan is using known methods of sample preparation for sequencing.
With regards to claim 25, 30,Lo teaches blood samples (252).
With regards to claim 26, 31 Lo teaches blood from pregnant women (02525), which contains maternal and fetal nucleic acids).
Response to Arguments

The response traverses the rejection asserting the claims no longer encompass whole genome amplification and sequencing.  This argument has been thoroughly reviewed but is not considered persuasive as The specification teaches, “As used herein, " target-specific primer" and its derivatives, refers generally to a single stranded or double-stranded polynucleotide, typically an oligonucleotide, that includes at least one sequence that is at least 50% complementary, typically at least 75% complementary or at least 85% complementary, more typically at least 90% complementary, more typically at least 95% complementary, more typically at least 98% or at least 99% complementary, or identical, to at least a portion of a nucleic acid molecule that includes a target sequence. In such instances, the target-specific primer and target sequence are described as "corresponding" to each other. In some embodiments, the target-specific primer is capable of hybridizing to at least a portion of In some embodiments, the target-specific primer is not capable of hybridizing to the target sequence, or to its complement, but is capable of hybridizing to a portion of a nucleic acid strand including the target sequence, or to its complement.”  Thus the broadest reasonable interpretation of primers with 50% complementarity encompasses any primer that encompasses recited SNPs, and thus whole genome amplification.
Claim 23-24, 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LO (US PGPUB 2011/0105353),  McKernan et al. (US 2007/0231823 A1; published October 2007;) as applied to claim 22, 25- 27, 30-31 above, and further in view of Harris (Applied and Environmental Microbiology (2010) volume 76, pages 3863-3868)
The teachings of Lo, McKernan are set forth above.
While Lo, McKernan teach cleavage production of amplicons by PCR for sequencing, but Lo, McKernan do not specifically teach an amplicon size
However, Harris teaches the Roche 454 NGS sequence provides >400,00sequences of ~250 bp per run.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to design the amplification assay to provide sequences of 250 nt or less.  The artisan would be motivated to provide an amplicons of 250 nt or less so the amplicons are the length of reads of the sequencer.  The artisan 
Response to Arguments

The response provides no specific arguments to the instant rejection.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Steven Pohnert/Primary Examiner, Art Unit 1634